FILED
                              NOT FOR PUBLICATION                            OCT 6 2014

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                              FOR THE NINTH CIRCUIT


JACKSON CASTANEDA PENATE,                         No. 11-72843

               Petitioner,                        Agency No. A200-001-720

  v.
                                                  MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted September 23, 2014**

Before:        W. FLETCHER, RAWLINSON, and CHRISTEN, Circuit Judges.

       Jackson Castaneda Penate, a native and citizen of El Salvador, petitions for

review of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal

from an immigration judge’s (“IJ”) decision denying his application for

withholding of removal and protection under the Convention Against Torture


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
(“CAT”). We have jurisdiction under 8 U.S.C. § 1252. We review for substantial

evidence the agency’s factual findings. Tapia Madrigal v. Holder, 716 F.3d 499,

503 (9th Cir. 2013). We grant the petition for review and remand.

      In denying Castaneda Penate’s withholding of removal claim, the agency

found Castaneda Penate failed to establish past persecution or a fear of future

persecution on account of a protected ground. When the IJ and BIA issued their

decisions in this case, they did not have the benefit of this court’s decisions in

Henriquez-Rivas v. Holder, 707 F.3d 1081 (9th Cir. 2013) (en banc), Cordoba v.

Holder, 726 F.3d 1106 (9th Cir. 2013), and Pirir-Boc v. Holder, 750 F.3d 1077

(9th Cir. 2014), or the BIA’s decisions in Matter of M-E-V-G-, 26 I. & N. Dec. 227

(BIA 2014), and Matter of W-G-R-, 26 I. & N. Dec. 208 (BIA 2014). Thus, we

remand Castaneda Penate’s withholding of removal claim to determine the impact,

if any, of these decisions. See INS v. Ventura, 537 U.S. 12, 16-18 (2002) (per

curiam).

      Further, substantial evidence does not support the BIA’s finding that the

police provided Castaneda Penate with protection in the last few years. The record

indicates the police beat him, threatened to kill him, and did not provide him with

protection after he was released from the hospital. Thus, we also remand




                                           2                                     11-72843
Castaneda Penate’s CAT claim for further proceedings. See Ventura, 537 U.S. at

16-18.

      In light of our remand, we do not reach Castaneda Penate’s remaining

contentions.

      PETITION FOR REVIEW GRANTED; REMANDED.




                                        3                                    11-72843